ay 2
“f

Case 4:09-cr-00043-SPF Document 659 Filed in USDC ND/OK on 10/15/18 Page 1 of 3 O

IN THE UNITED STATES DISTRICT COURT d : vi L
FOR THE NORTHERN DISTRICT OF OKLAHOMA - B
0 D
UNITED STATES OF AMERICA, u T1s 2019
atk
Plaintifé, “8 DisranS3t, 0,
Coy \otk
Se Case No. 09-CR-043 OUR;
(13-CV-145)

LINDSEY KENT SPRINGER,

Defendant.

NOTICE OF APPEAL

I, Lindsey Kent Springer ("Springer"), hereby file this Notice of
Appeal from the orders dated (i) March 26, 2018 (granting an out-of-time
extension to file a responsive pleading without showing or a finding of good
cause or excusable neglect), Doc. 637; (ii) April 3, 2018 (denying reconsid-
eration of the granting an out-of-time extension to file a responsive plead-
ing), Doc. 640; (iii) Jume 22, 2018 (denying reopening of § 2255 proceedings
as to each of the Ten Fraud on the Court claims), Doc. 645, and the Judgment,
Doc. 646; (iv) August 30, 2018 (denying reconsideration under Federal Rules
of Civil Procedures ("'FRCVP") Rule 59(e) and 60(b)(6), denying setting aside
the June 22, 2018 order and judgment, denying to determine the Constitutional
validity of the appointments to office of the present attorneys representing
the government since January 10, 2018, denying the striking of certain fil-
ings by the present attorneys for opposing the Court to determine the Const-
itutional validity of their appointments, and denying the opportunity to
file a reply to the August 2, 2018 consolidated responsive pleading ordered
to be filed by the district court), Doc. 658, to the United States Court of
Appeals for the Tenth Circuit. The district court did issue a Certificate of
Appealability ("COA") on one issue presented in Springer's Motion to Recons-

ider the June 22, 2018 order.
ils “ __Ne Cert Sve

«No Orig Sign

Ci E ¥ Ret’
1 C/MI C/Ret'd Ne Eny

No Cpys No-EnwCpys _ O/T Omi os
fa

Case 4:09-cr-00043-SPF Document 659 Filed in USDC ND/OK on 10/15/18 Page 2 of 3

 

Federal SatelITite Camp
P.O. Box 9000
Seagoville, Texas 75159

CERTIFICATE OF SERVICE .
. I hereby certify that on october Ff , 2018, I mailed U.S. Postal, First-
Class, Postage Prepaid, the above Notice of Appeal, to the Clerk of Court,
333 West Fourth Street, Tulsa, Oklahoma 74103;
I further certify that the following are registered ECF users and shall
receive service of the above Notice of Appeal through the ECF system:
R. Trent Shores
Jeffrey A. Gallant

Charles A. O'Reilly
United States of America

 

DECLARATION OF MAILI
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on October Fs, 2018,
I deposited the above Notice of Appeal in the U.S. Mailbox located inside

Seagoville Federal Prison Camp to the address listed for the Clerk of Court

above. .

 
Case 4:09-cr-00043-SPF Document 659 Filed in USDC ND/OK on 10/15/18 Page 3 of 3

   

~ Name ho Adse 4 Kont Pr ing af woe
Reg. aE e 25 80 - O% 3 oa vot As ny ss i
FEDERAL CORRECTIONAL INSTITUTION

P.O. Box 9000 Posrawiect 1 o/10/1& Rc.

Seagoville, TX 75159-9000
‘D4-CR-43- SFE

<>02580-063—
Clerk Of Court
Northern District of Okla

; & 333 W 4TH ST
hegal No Tulsa, OK 74103
United States

 

! zi
zLuvaH andoay §

 

DUA, > r
Ree VAD
OCT 15 2018

ne C. McCartt, Clerk

SkGAd baijahh hint fr HALT GOMER ttt
